Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as filed, are currently pending and have been considered below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Audino et al. (US 2021/0394828; hereinafter Audino) in view of Millsap et al. (US 2020/0070888; hereinafter Millsap).
Regarding Claim 1:
Audino discloses a method of controlling a vehicle, comprising: determining, by a controller, a first projected path of the vehicle (Audino, Para. [0041], Audino discloses the controller generates at least a vehicle trajectory); 
receiving, by the controller, sensor data from at least one vehicle sensor, wherein the sensor data corresponds to a steering input (Audino, Para. [0035-0036], Audino discloses sensor data received corresponds to at least a steering angle of the handwheel of the vehicle); 
determining, by the controller, a first blended vehicle path resulting from a first blended steering command based on the first projected path and the sensor data corresponding to the steering input (Audino, Para. [0039], Audino discloses the controller is configured to blend the intent of the operator with the assistance of the EPS system); 
determining an instantaneous position of the vehicle using an automated driving system of the controller (Audino, Para. [0036], Audino discloses various sensors measure at least the speed of the vehicle, yaw rate, wheel angle, and other suitable measurements therefore providing dynamic vehicle positioning information within an environment); 
comparing, by the controller, the first projected path with the instantaneous position of the vehicle (Audino, Para. [0044], Fig. 3, Audino discloses the EPS system controls the vehicle to follow the target path of the vehicle using at least the vehicle trajectory signal)…
when the controller determines that the first blended vehicle path does not satisfy the first criteria, generating, by the controller, a second blended vehicle path resulting from a second blended steering command based on the first projected path and the sensor data corresponding to the steering input (Audino, Para. [0044-0045], Audino discloses when the controller determines the operator intentionally deviates from the target path (i.e. criteria not satisfied) the controller integrates the intentional adjustment of the operator and the assistance from the EPS system for the new projected path of the vehicle).
Millsap, in the same field of endeavor of vehicle controls, discloses determining, by the controller, when the first blended vehicle path satisfies a first criteria (Millsap, Para. [0036], Millsap discloses determining if the criteria based at least on the steering interface and deviation of steering angle has been exceeded);
when the controller determines that the first blended vehicle path satisfies the first criteria, relinquishing control, by the controller, of the vehicle from the automated driving system to an operator (Millsap, Para. [0036], Millsap discloses when the criteria has been determined to have been met the autonomous driving system gives control of operations of the vehicle to the operator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Audino to include relinquishing control from an autonomous mode to an operator mode based on satisfying criteria based on steering angle as disclosed by Millsap in order to allow an efficient transition from a driver operating a vehicle to an autonomous system to operate the vehicle, see Millsap Para. [0036].  
Regarding Claim 2:
The combination of Audino and Millsap disclose the method of claim 1.
Audino further discloses wherein the steering input is an operator-inputted steering command (Audino, Para. [0035-0036], Audino discloses steering input received corresponds to at least an operator inputted steering angle of the handwheel of the vehicle).  
Regarding Claim 3:
The combination of Audino and Millsap disclose the method of claim 1.
Millsap, in the same field of endeavor of vehicle controls, discloses wherein the first criteria is satisfied when the steering input is within a predetermined lateral steering deviation from the first projected path (Millsap, Para. [0036], Millsap discloses the threshold criteria is based on at least the steering interface deviation, with the deviation remaining within a certain amount before transition to the autonomous control is performed).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Audino to include a criteria based on comparing user steering input with a deviation amount as disclosed by Millsap in order to allow an efficient transition from a driver operating a vehicle to an autonomous system to operate the vehicle, see Millsap Para. [0036].  
Regarding Claim 4:
The combination of Audino and Millsap disclose the method of claim 3.
Audino further discloses further comprising selectively rejecting, by the controller, the steering input that does not satisfy the first criteria (Audino, Para. [0043-0046], Audino discloses limiting (i.e. rejecting excess) operator intent beyond a predefined deviation, see at least Para. [0025]).  
Regarding Claim 5:
The combination of Audino and Millsap disclose the method of claim 4.
Audino further discloses further comprising selectively accepting, by the controller, an acceptable portion of the sensor data corresponding to the steering input that satisfies the first criteria (Audino, Para. [0043-0046], Audino discloses limiting (i.e. accepting within the limit) operator intent (i.e. sensed steering angle) beyond a predefined deviation, see at least Para. [0025]).  
Regarding Claim 10:
The combination of Audino and Millsap disclose the method of claim 1.
Millsap, in the same field of endeavor of vehicle controls, discloses further comprising gradually relinquishing, by the controller, steering control of the vehicle to the operator during a predetermined time interval (Millsap, Para. [0036], Millsap discloses the controller gives control of the vehicle to the operator following a transition state (i.e. gradually relinquishing) the timing of this transition is set dependent on adjustment of steering system, see Para. [0024]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Audino to include gradually transitioning from autonomous mode to an operator mode as disclosed by Millsap in order to allow an efficient transition from a driver operating a vehicle to an autonomous system to operate the vehicle, see Millsap Para. [0036].  
Regarding Claim 11:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 12:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The combination of Audino and Millsap disclose the method of claim 11.
Audino further discloses wherein the controller is further configured to selectively reject steering input that does not satisfy the first criteria and selectively accept an acceptable portion of the sensor data corresponding to the steering input that satisfies the first criteria (Audino, Para. [0043-0046], Audino discloses limiting (i.e. accepting within the limit, rejecting outside the limit) operator intent (i.e. sensed steering angle) beyond a predefined deviation, see at least Para. [0025]).  
Regarding Claim 15:
The claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The combination of Audino and Millsap disclose the method of claim 17.
Audino further discloses wherein the controller is further configured to selectively reject the steering input that does not satisfy the first criteria, selectively accept an acceptable portion of the sensor data corresponding to the steering input that satisfies the first criteria (Audino, Para. [0043-0046], Audino discloses limiting (i.e. accepting within the limit, rejecting outside the limit) operator intent (i.e. sensed steering angle) beyond a predefined deviation, see at least Para. [0025]).
Millsap, in the same field of endeavor of vehicle controls, discloses gradually relinquish steering control of the vehicle to the operator during a predetermined time interval (Millsap, Para. [0036], Millsap discloses the controller gives control of the vehicle to the operator following a transition state (i.e. gradually relinquishing) the timing of this transition is set dependent on adjustment of steering system, see Para. [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Audino to include gradually transitioning from autonomous mode to an operator mode as disclosed by Millsap in order to allow an efficient transition from a driver operating a vehicle to an autonomous system to operate the vehicle, see Millsap Para. [0036].  
Claims 6-9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Audino in view of Millsap and in further view of Panse (US 2019/0061769; hereinafter Panse).
Regarding Claim 6:
The combination of Audino and Millsap discloses the method of claim 1.
Panse, in the same field of endeavor of vehicle controls, discloses further comprising determining, by the controller, a confidence interval defining an engagement level of the operator, wherein the engagement level of the operator is determined by comparing an operator-input steering wheel angle with an automated driving system steering wheel angle (Panse, Para. [0033], Panse discloses determining an engagement level of the driver based on comparing the required steering angle (i.e. automated driving wheel angle) to the actual driver angle; the examiner is interpreting the required amount of steering angle to be the amount required by an automated system).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Audino to include engagement level determination of the driver based on user input steering angle compared against a required steering wheel angle as disclosed by Panse in order to reduce the amount of false positive identification of driver engagement levels, see Panse Para. [0004-0005].
Regarding Claim 7:
The combination of Audino, Millsap, and Panse discloses the method of claim 6.
Millsap, in the same field of endeavor of vehicle controls, discloses further comprising relinquishing control, by the controller, of the vehicle from the automated driving system to the operator when the confidence interval reaches a predetermined threshold (Millsap, Para. [0036], Millsap discloses when the criteria has been determined to have been met the autonomous driving system gives control of operations of the vehicle to the operator).  
Regarding Claim 8:
The combination of Audino, Millsap, and Panse discloses the method of claim 6.
Audino further discloses wherein the at least one vehicle sensor includes a torque sensor configured to determine an operator-input steering torque and a steering wheel angle sensor configured to determine a steering wheel angle, and wherein the steering input includes the operator-input steering torque and the steering wheel angle (Audino, Para. [0039], Audino discloses a controller configured to receive handwheel torque input of the operator which comprises handwheel angle and handwheel torque as applied by the operator).  
Regarding Claim 9:
The combination of Audino, Millsap, and Panse discloses the method of claim 8.
Panse, in the same field of endeavor of vehicle controls, discloses wherein determining the confidence interval comprises comparing, by the controller, the steering wheel angle with the first projected path of the vehicle (Panse, Para. [0033], Panse discloses determining an engagement level of the driver based on comparing the required steering angle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Audino to include confidence level of the driver based on user input steering angle compared against a required steering wheel angle (i.e. trajectory required steering angle) as disclosed by Panse in order to reduce the amount of false positive identification of driver engagement levels, see Panse Para. [0004-0005].
Regarding Claim 16:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664